DETAILED ACTION
This final Office action is responsive to amendments filed March 8th, 2022. Claims 1 and 14 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending claim interpretation. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by managing loading material at a worksite that involves multiple devices interacting with each other to perform a series of steps (with reference to the PEG 2019). These features are do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below. 

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 3/8/22 have been fully considered but they are not persuasive. 
On pages 6-9 of the provided remarks, Applicant argues that the amended claims are directed to patent eligible subject matter. Beginning on page 6 of the provided remarks, Applicant argues that Examiner’s statement regarding the presence of an abstract idea is “incorrect and improperly conflates a multi-step patent-eligibility analysis into a single step.” Examiner respectfully disagrees and directs Applicant to pages 5-6 of the previous Office Action dated 12/7/21. Within the passage cited by the Applicant, are the additional steps present in the “multi-step patent-eligibility analysis” as follows: “When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter [Step 1].  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) [Step 2A Prong 1], and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception [Step 2A Prong 2].  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to Step 2B].” Additionally, in Examiners analysis spanning from pages 5-11 of the previous Office Action, each of the analysis steps required by the 2019 PEG were followed. Applicant’s argument is not persuasive. 
Continuing on page 7 of the provided remarks, Applicant argues, “It is clear that when claims 1 and 14 are viewed as a whole, they are not directed to a judicial exception, in this case, an abstract idea, because even if the claims were to recite a judicial exception, they would in no way tie up the judicial exception (i.e., the abstract idea) so that other could not practice it.” Examiner respectfully disagrees and notes that Applicant is attempting to utilize Streamlines Analysis per MPEP 2106.06. Examiner has not utilized the following analysis to reject the present claims, per MPEP 2106.06, “if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception.”  As Examiner noted in the previous Office Action dated 12/7/21, the claims are directed to an abstract idea and the full eligibility analysis will be conducted. Applicant’s argument is moot.
Continuing on pages 7-8 of the provided remarks, Applicant argues regarding Step 2A Prong 1, “none of the elements identified by the Examiner involve a commercial interaction, i.e., an agreement between parties. Rather, all of these, including those that involve job orders, are inward facing toward the worksite.” Examiner respectfully disagrees and asserts as noted by Applicant that commercial interactions are not simply 
Continuing on page 8 of the provided remarks, Applicant argues that “identifying a pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations” involves knowledge of material type, volume of material at a pile location, which may have material added and removed dynamically, among other factors, which could not be performed as a mental process.” Examiner respectfully disagrees and asserts that the present claims recite the identification step with a high-level of generality such that the identification could be performed as a mental process of the human mind as an observation, judgement, and/or evaluation. Applicant continues on to argue, ““associating the job order with the road truck identification” as claimed involves tracking multiple orders and multiple road trucks with different properties, and could not be performed mentally.” Examiner respectfully disagrees and asserts that the present claims recite the association step with a high-level of generality such that the identification could be performed as a mental process of the human mind 
Continuing on page 8 of the provided remarks, Applicant argues regarding Step 2A Prong 2, “even if the elements identified by the Examiner in claims 1 and 14 were abstract ideas, they are not what the claims themselves are directed to, which is managing loading material at a worksite that involves multiple devices interacting with each other to perform a series of steps that provide improved functionality of the worksite.” Examiner respectfully disagrees and asserts that the “involvement of multiple devices interactions with each other to perform a series of steps” does not present an improvement in the functionality of a worksite. Per MPEP 2106.05(a)(II), Improvements to Any Other Technology or Technical Field states, “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” The devices claimed in the present claims are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no 
Finally, on page 9 of the provided remarks, regarding Step 2B, Applicant argues, “When considered as a whole, claims 1 and 14, individually, amount to significantly more than the alleged judicial exception on an abstract idea by providing a technological improvement to the field of managing material loading at a worksite by improving efficiency of fulfilling orders by loading road trucks with requested materials of particular volumes.” Examiner respectfully disagrees and asserts as stated above that the present claims “loading road trucks with requested materials or particular volumes” does not present an improvement to Any other Technology or Technical Field. The loading of road trucks with requested material of particular volumes to fulfill orders is directed to the abstract idea noted above of Organizing Human Activity commercial interactions in the form of sales activity. The additional elements do not amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Applicant’s arguments are not persuasive.

Applicant's arguments regarding claim rejections under 35 USC 103 filed 3/8/22 have been fully considered but they are not persuasive. 
On pages 9-14 of the provided remarks, Applicant argues that the claim amendments overcome the cited prior art of record. Specifically, Applicant focuses on the rejection of Claims 1-4 as unpatentable over U.S Patent Publication No. 2012/0271504 (“Reiners”) in view of U.S Patent Publication No. 2019/0303848 (“Schoneing”). Beginning on pages 9-10 of the provided remarks, Applicant argues that cited “Reiners’ management system for use at a worksite is directed to surface conditions of roadways and not for managing material loading at a worksite.” Examiner respectfully disagrees and asserts that while Reiners’ management system is applied to surface conditions of roadways, Reiners additionally states in paragraph 0007 “the present disclosure is directed toward a method of managing a worksite” and various claims which recite the use of a model to “determine loads on wear components of the mobile machine”. Therefore, Reiners is directed to managing material loading at a worksite. Additionally, Examiner has cited Wei (U.S 2018/0341267 A1) which discloses a machine for forming piles of material at a worksite.
Continuing on page 10 of the provided remarks, Applicant argues that Reiners does not disclose the amended claim limitation, “a backend system configured to … identify a pile location from the plurality of pile locations.” Examiner respectfully disagrees and asserts that in addition to cited Paragraph 0016, Examiner also previously cited Paragraph 0015 which referenced the machine recording and transmitting data to central station during its operation including identification data. This identification data is further 
Finally on page 11 of the provided remarks, Applicant argues that Reiners does not disclose “an onboard controller associated with the loading machine”. Examiner respectfully disagrees and asserts in the previous Office Action, in addition to argued Paragraph 0015, Examiner additionally cited Paragraph 0018 which references various onboard modules to perform the collection, recording, and transmitting of data from machines at worksite to central station. These modules “associated with” the machine argued as item 12 in Figure 1 perform the functions of the “onboard controller” claimed in independent claim 1 as seen in further citations of Paragraph 0023 of Reiners. Therefore, Reiners does disclose the onboard controller. Additionally, Examiner has cited Wei (US 2018/0341267 A1) which discloses per Paragraph 0029 an controller operably coupled 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 14 (method), and dependent claims 2-13 and 15-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine) and claim 14 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward managing material loading at a worksite comprising: receiving a customer order data specifying a material type and a material quantity; identifying a pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations; generating a job order based on the customer order data and a loading machine;  746669 (19-1331 US01) 17 receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification; communicating the identified pile location to the front end system for relaying the identified pile location to the road truck; associating the job order with the road truck identification; communicating the job order to an onboard controller associated with the loading machine; and measuring progress of a loading operation by the loading machine according to the job order (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are managing material loading at a worksite, generating a job order, and communicating job orders to loading machines, which is commercial interactions. The Applicant’s claimed limitations are managing material loading at a worksite, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying an identified pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations and associating the job order with the road truck identification, which are functions that can be performed by the human 
In addition, dependent claims 2-13 and 15-20 further narrow the abstract idea and are directed to further defining the received pile location data, further defining the job order communication, the assignment of job orders to the loading machine, the weight measurement processing of arrival vehicles, and the compiling of job order information. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving a customer order data specifying a material type and a material quantity; receiving arrival data from a front end system indicative of a road truck arriving at the worksite; communicating the identified pile location to the front end system for relaying the identified pile location to the road truck; and communicating the job order to an onboard controller associated with the loading machine” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A data system for managing material loading at a worksite comprising: a backend system that includes a 
In addition, dependent claims 2-13 and 15-20 further narrow the abstract idea and dependent claims 2, 6, 16, 18 additionally recite “receive the identified pile location from the backend system and to communicate the identified pile location to the road truck”, “display a plurality of job orders matched to a plurality of road truck identifications”, “receiving departure data indicative of a road truck departing the worksite and including a loaded weight measurement”, “receiving job confirmation data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “operator interface display”, “front end system”, and “onboard controller” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A data system for managing material loading at a worksite comprising: a backend system that includes a first processor and non-transitory data 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-13; and method claims 14-20 recite “A data system for managing material loading at a worksite comprising: a backend system that includes a first processor and non-transitory data storage media; a front end system that includes a second processor fixedly disposed at the worksite; an onboard controller associated with the loading machine; a scale; an operator interface display”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by 
In addition, claims 2-13 and 15-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 6, 16, and 18 additionally recite “receive the identified pile location from the backend system and to communicate the identified pile location to the road truck”, “display a plurality of job orders matched to a plurality of road truck identifications”, “receiving departure data indicative of a road truck departing the worksite and including a loaded weight measurement”, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S 2018/0341267 A1) in view of Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1).
Claim 1
Regarding Claim 1, Wei discloses the following:
A data system for managing material loading at a worksite, the data system comprising [see at least Paragraph 0001 for reference to the present disclosure relating to a system and method for controlling spacing and distribution of multiple piles formed by machines; Figure 1 and related text regarding the exemplary worksite; Figure 2 and related text regarding machine configuration] 
a backend system that includes a first processor and non-transitory data storage media storing a plurality of pile locations each having a particular material [see at least Paragraph 0024 for reference to the operation of machines at the worksite being managed by the control system which is configured to receive relevant information from the one or more variety of machine sensors; Paragraph 0025 for reference to the control system being implemented at a command center situated remotely relative to the worksite with sufficient means for communication with the machines; Paragraph 0025 for reference to the control system being implements using one or more computing devices with means for communicating with one or more machines; Paragraph 0026 for reference to the control system including a material depositing module which includes a controller, memory, and communication device; Paragraph 0029 for reference to the controller being configured to determine a location, size, and shape of a plurality of piles to be 
the backend system that identify a pile location from the plurality of pile locations based on the plurality of the pile locations [see at least Paragraph 0025 for reference to the control system being implemented at a command center situated remotely relative to the worksite with sufficient means for communication with the machines; Paragraph 0025 for reference to the control system being implements using one or more computing devices with means for communicating with one or more machines; Paragraph 0026 for reference to the control system including a material depositing module which includes a controller, memory, and communication device; Paragraph 0029 for reference to the controller being configured to determine a location, size, and shape of a plurality of piles to be deposited] 
an onboard controller associated with the loading machine [see at least Paragraph 0029 for reference to the controller being operably coupled to the machine and configured to provide instructions for controlling the machines; Figure 2 and related text regarding item 132 ‘controller’] 
While Wei discloses the limitations above, it does not disclose the backend system configured to receive a customer order data including a material type and a material quantity, identify an identified pile location from the plurality of pile locations based on a comparison of the customer data and the plurality of the pile locations a front end system 
However, Reiners discloses the following: 
a front end system that includes a second processor fixedly disposed at the worksite, the front end system configured to generate arrival data associated with a road truck arriving at the worksite and to communicate the arrival data to the system, the arrival data including a road truck identification associated with the arriving road truck [see at least Paragraph 0015 for reference to the central station receiving data transmitted from the machine including location information; Paragraph 0016 for reference to identification information collected including machine-specific data such as identification data associated with a type of machine (e.g., digging, loading, hauling, etc.), a make and model of machine (e.g., Caterpillar 797 OHT), a machine manufacture date or age, a usage or maintenance/repair history, etc. and  site specific data such as a current location at the worksite; Paragraph 0018 for reference to the machine position information, together with data received by acquisition and operator interface modules being sent offboard to central station by the communication module; Figure 2 and related 
an onboard controller associated with the loading machine, the onboard controller configured to receive the job order and measure progress of a loading operation by the loading machine according to the job order [see at least Paragraph 0015 for reference to the onboard machine automatically monitoring data from any machine operating at the worksite; Paragraph 0016 for reference to machine identification data tracked by the machine including site-specific data including a task currently being performed by the operator; Paragraph 0017 for reference to performance data tracked by the machine including payload; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Paragraph 0020 for reference to the data acquisition module including an object detecting sensor and at least one performance sensor distributed throughout the machine to gather onboard performance data associated with the operation machine at worksite; Paragraph 0023 for reference to onboard machine containing an operator interface module which allows for manual recording of data in which the data received via the interface module including observed information associated with the worksite which includes observed data may be associated with features of roadway over which machine is passing, an observed performance of machine during travel over features (e.g., an excessive vibration or acceleration), or an identity and start time 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Wei to include the front end system and onboard controller of Reiners. Doing so would encourage productivity by productively and efficiently operating a fleet of machines, as stated by Reiners (Paragraph 0002). 

While the combination of Wei and Reiners discloses the limitations above, it does not disclose the backend system configured to receive a customer order data including a material type and a material quantity; to generate a job order associating the customer order data with a loading machine; a front end system configured to generate arrival data associated with a road truck arriving at the worksite and to communicate the arrival data to the backend system, the arrival data including a road truck identification; and an onboard controller associated with the loading machine, the onboard controller configured to receive the job order matched to the road truck identification by the backend system.
However, Schoening discloses the following:
the backend system configured to receive a customer order data including a material type and a material quantity [see at least Paragraph 0045 for reference to the centralized asset tracking and management device which may be located in a different room or in a less hard environment then the shipping or warehouse floor; Paragraph 0045 for reference to the centralized asset tracking management device including a centralized tracking and management application that is stored in a memory of an executed on a processor of the device; Paragraph 0046 for 
the backend system configured to identify an identified pile location from the plurality of pile locations based on a comparison of the customer data and the plurality of the pile locations [see at least Paragraph 0009 for reference to the centralized tracking and communication application comparing the sent information and the information stored in the product and order database and determines that the sent information and the information stored in the product and order database match; Paragraph 0045 for reference to the centralized asset tracking and management device which may be located in a different room or in a less hard environment then the shipping or warehouse floor; Paragraph 0045 for reference to the centralized asset tracking management device including a centralized tracking and management application that is stored in a memory of an executed on a processor of the device; Paragraph 0046 for reference to the 
the backend system configured to generate a job order associating the customer order data with a loading machine [see at least Paragraph 0045 for reference to the centralized asset tracking and management device which may be located in a different room or in a less hard environment then the shipping or warehouse floor; Paragraph 0045 for reference to the centralized asset tracking management device including a centralized tracking and management application that is stored in a memory of an executed on a processor of the device; Paragraph 0046 for reference to the tracking application creating a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers] 
a system configured to generate arrival data associated with a road truck arriving at the worksite and to communicate the arrival data to the backend system, the arrival data including a road truck identification [see at least Paragraph 0047 for reference to the tracking application storing when a particular product that is part 
an onboard controller associated with the loading machine, the onboard controller configured to receive the job order matched to the road truck identification by the backend system and measure progress of a loading operation by the loading machine according to the job order [see at least Paragraph 0042 for reference to the portable communication device or user interface device being disposed on the forklift and accessible by the forklift operator; Paragraph 0042 for reference to the user interface device including a remote tracking and communication application that executes on a processor and is used to communicate with the asset tracking and management device, RFID reader, and the wireless communication node or device on the forklift to perform various tasks; Paragraph 0047 for reference to for each order being fulfilled the tracking application storing real time information regarding the progress of each order, such as, for example, temporal and quantity information regarding each particular order; Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Wei and Reiners to include the job order configuration of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and/ or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 2
While the combination of Wei, Reiners, and Schoneing disclose the limitations above, regarding Claim 2, Wei discloses the following:
the system is configured to receive the identified pile location from the backend system and to communicate the identified pile location to the road truck [see at least Paragraph 0030 for reference to the material depositing module generating a signal to activate the machine to form a plurality of piles with predefined size (i.e. having a predefined length, width and height) and having a predefined volume of material (i.e. threshold volume); Paragraph 0030 for reference to the information pertaining to the pre-defined deposit-areas and the threshold volume of material in the pile being stored in the memory of the control system] 
While Wei discloses the limitation above, it does not disclose the front end system being configured to receive the identified pile location.

the front end system is configured to receive the identified pile location [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including identification data; Paragraph 0016 for reference to identification data including location-specific data which includes material composition at a particular area of the worksite; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Figure 2 and related text regarding the worksite management system receiving on-board data and site data from the machine] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Wei to include the front end system of Reiners. Doing so would encourage productivity by productively and efficiently operating a fleet of machines, as stated by Reiners (Paragraph 0002).
Claim 3
While the combination of Wei, Reiners, and Schoneing disclose the limitations above, Wei does not disclose the job order communicated to the onboard controller further includes a location status regarding the road truck.
Regarding Claim 3, Schoneing discloses the following:
the job order communicated to the onboard controller further includes a location status regarding the road truck [see at least Paragraph 0069 for reference to the the summary of pending order information including a time-stamp of when the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Wei to include the job order location status of Schoneing. Doing so would reduce the amount of errors which lead to the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 4
While the combination of Wei, Reiners, and Schoneing disclose the limitations above, Wei does not disclose the backend system assigns the job order to the loading machine based on one or more of proximity of the loading machine to the identified pile location or loading capabilities of the loading machine.
Regarding Claim 4, Schoneing discloses the following:
the backend system assigns the job order to the loading machine based on one or more of proximity of the loading machine to the identified pile location or loading capabilities of the loading machine [see at least Paragraph 0056 for reference to the tracking application determining if a forklift is near or at the appropriate loading bay that is associated with the truck that is the actually used for the delivery of the product; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers; Paragraph 0071 for reference to the shipping clerk or inventory manager using the tracking application to dispatch a new order to the forklift operators once a trailer truck is ready to be loaded] 
. 

Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S 2018/0341267 A1) in view of Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1), as applied in claim 4, in view of Doan (U.S 2009/0063222 A1).
Claim 5
While the combination of Wei, Reiners, and Schoneing disclose the limitations above, Wei does not disclose the front end system is operatively associated with a scale and is configured to generate departure data associated from the road truck departing the worksite, the departure data including a loaded weight measurement of the road truck from the scale and the road truck identification.
Regarding Claim 5, Doan discloses the following:
the front end system is operatively associated with a scale and is configured to generate departure data associated from the road truck departing the worksite, the departure data including a loaded weight measurement of the road truck from the scale and the road truck identification [see at least Paragraph 0014 for reference to the worksite including a scale; Paragraph 0019 for reference to the second communication sub-system being location at the scale house; Paragraph 0023 for reference to the scale including any type of weighing device suitable to determine 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the front end system of Reiners to include the scale and departure data generation of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044). 
Claim 6
While the combination of Wei, Reiners, Schoneing and Doan disclose the limitations above, Wei does not disclose the onboard controller being further configured with an operator interface display and is configured to display a plurality of job orders matched to a plurality of road truck identifications.
However, Schoneing discloses the following:
the onboard controller is further configured with an operator interface display and is configured to display a plurality of job orders matched to a plurality of road truck identifications [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Wei to include the operator interface display of a plurality of job orders of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 7
While the combination of Wei, Reiners, Schoneing, and Doan disclose the limitations above, Wei does not disclose the backend system is configured to generate an invoice based on the loaded weight measurement and on an empty or tare weight measurement of the road truck.
Regarding Claim 7, Doan discloses the following:
the backend system is configured to generate an invoice based on the loaded weight measurement and on an empty or tare weight measurement of the road truck [see at least Paragraph 0025 for reference to the third communication sub-
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Wei to include the invoice generation of Doan. Doing so would provide the customer with productivity information to enable the customer to make long term strategic decisions, as stated by Doan (Paragraph 0044).
Claim 8
While the combination of Wei, Reiners, Schoneing, and Doan disclose the limitations above, Wei does not disclose the empty or tare weight measurement is generated as arrival data by the front end system when the road truck arrives at the worksite and weighed on the scale.
Regarding Claim 8, Doan discloses the following:
the empty or tare weight measurement is generated as arrival data by the front end system when the road truck arrives at the worksite and weighed on the scale [see at least Paragraph 0018 for reference to the transceiver associated with the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Wei to include the tare weight measurement generation of Doan. Doing so would allow the actual amount of material loaded onto the haul vehicle may be determined with an increased or maximized degree of accuracy, as stated by Doan (Paragraph 0041).
Claim 9
While the combination of Wei, Reiners, Schoneing, and Doan disclose the limitations above, Wei does not disclose the onboard controller is configured to compile job confirmation data including a loading time, a loaded material quantity, and cycle count. 
Regarding Claim 9, Schoneing discloses the following:
the onboard controller is configured to compile job confirmation data including a loading time, a loaded material quantity, and cycle count [see at least Paragraph 0072 for reference to the tracking application can determine the amount of time 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Wei to include the job order compilation of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
Claim 10
While the combination of Wei, Reiners, Schoneing, and Doan disclose the limitations above, regarding Claim 10, Wei discloses the following:
the onboard controller is operatively associated with a machine transmitter/receiver to communicate with the backend system [see at least Paragraph 0025 for reference to the command center communicating with machines via satellites; Paragraph 0028 for reference to the controller being operably coupled to the communication device which facilitates as a means to communicate with one or more of the machine and the work implement, for example, via satellite, to the controller] 
Claim 11
While the combination of Wei, Reiners, Schoneing, and Doan disclose the limitations above, Wei does not disclose the front end system being operatively associated with a wireless transmitter/receiver to communicate with the road truck.

front end system is operatively associated with a wireless transmitter/receiver to communicate [see at least Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station by way of a communication module; Paragraph 0024 for reference to the communication module including any device that facilitates communication of data between machines and central station include hardware and/or software that enables sending and/or receiving data through a wireless communication link; Figure 1 and related text regarding item 24 ‘Communication module’ being in communication with a satellite]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system of Wei to include the front end system with transmitters of Reiners. Doing so would encourage productivity by productively and efficiently operating a fleet of machines, as stated by Reiners (Paragraph 0002).

While Reiners discloses the limitations above, it does not disclose a system operatively associated with a wireless transmitter/receiver to communicate with the road truck. 
However, Schoneing discloses the following:
a system is operatively associated with a wireless transmitter/receiver to communicate with the road truck [see at least Paragraph 0041 for reference to the RFID-based tracking system including wireless communication nodes disposed at various locations within the environment; Paragraph 0045 for reference to the tracking application being communicatively connected to one of the nodes (via 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Wei to include the communication with trucks of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003).
Claim 12
While the combination of Wei, Reiners, Schoneing, and Doan disclose the limitations above, Wei does not disclose the backend system is configured to generate a processing order to make material available if the customer order data cannot be filled.
Regarding Claim 12, Schoneing discloses the following:
the backend system is configured to generate a processing order to make material available if the customer order data cannot be filled [see at least Paragraph 0070 for reference to the tracking application being used directly by a shipping clerk or inventory manager to create a new order; Figure 21 and 22 and related text regarding item 96 and the ‘create a new order input’]
. 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S 2018/0341267 A1) in view of Reiners (U.S 2012/0271504 A1) in view of Schoening (U.S 2019/0303848 A1) in view of Doan (U.S 2009/0063222 A1), as applied in claim 12, in view of McDonald, Jr. (U.S 2002/0077750 A1). 
Claim 13
While the combination of Wei, Reiners, Schoneing, and Doan disclose the limitations above, Reiners does not disclose the backend system is configured to conduct a data warehousing step in which the customer order data, the job order, arrival data, the job confirmation data, and the departure data. 
However, Schoneing discloses the following:
the backend system is configured to conduct a data warehousing step in which the customer order data, the job order, arrival data, the job confirmation data, and the departure data [see at least Paragraph 0046 for reference to the tracking application storing a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the worksite material managing system of Wei to include the data warehousing of Schoneing. Doing so would reduce the amount of errors which lead to incorrect products, or out of date products, being used during manufacturing and / or being shipped to customers and the inability to locate products resulting in shipping delays, costing money to the storage facility, as stated by Schoneing (Paragraph 0003). 
 
While Schoneing discloses the limitations above, it does not disclose the backend system operatively associated with a subscription service portal to provide access to the warehoused data.
However, McDonald, Jr. discloses the following:
the backend system operatively associated with a subscription service portal to provide access to the warehoused data [see at least Paragraph 0033 for reference to the delivery state database being maintained as part of the central dispatch center or as an independent entity to receive and store automatic status information from a variety of different fleets such that the owner and other users could access the delivery status database on a subscription basis] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Wei to include the subscription service portal of . 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoneing (U.S 2019/0303848 A1) in view of Reiners (U.S 2012/0271504 A1).
Claim 14
Regarding Claim 14, Schoneing discloses the following:
receiving a customer order data specifying a material type and a material quantity [see at least Paragraph 0046 for reference to the tracking application storing information associated with each product  including type and quantity as well as creating, storing, and using a list of orders, order numbers, or job numbers identifying various jobs or shipping orders that are to be placed or executed within the environment; Paragraph 0046 for reference to each order including a list of one or more products that need to be shipped to a customer; Paragraph 0068 for reference to the user interface automatically receiving job requests from the asset tracking and management device; Paragraph 0068 for reference to the tracking application records each order that needs to be implemented]
identifying a pile location from among a plurality of pile locations based on comparing the customer order data with the plurality of pile locations [see at least Paragraph 0009 for reference to the centralized tracking and communication application comparing the sent information and the information stored in the product and order database and determines that the sent information and the information stored in the product and order database match; Paragraph 0046 for 
generating a job order based on the customer order data and a loading machine [see at least Paragraph 0046 for reference to the tracking application creating a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers] 
receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification [see at least Paragraph 0061 for reference to the product database storing an age or time (e.g., an arrival time for each product); Paragraph 0071 for reference to a shipping clerk or inventory manager using the tracking application to dispatch an order once a trailer truck has arrived to accept a load of products; Paragraph 0071 for reference to the product delivery information including a time that the forklift operator picked 
communicating the identified pile location to the front end system for relaying the identified pile location to the road truck [see at least Paragraph 0056 for reference to the centralized asset tracking and management device directing the forklift operator to pick up the appropriate product for an order and tracking the forklift operator that the product is being dropped off at the correct loading bay] 
associating the job order with the road truck identification [see at least Paragraph 0056 for reference to the tracking application determining if a forklift is near or at the appropriate loading bay that is associated with the truck that is the actually used for the delivery of the product; Paragraph 0071 for reference to the product delivery information including a time that the forklift operator picked up the product; Figure 25 and related text regarding item 116 indicating truck driver information for the delivery of a product] 
communicating the job order to an onboard controller associated with the loading machine
measuring progress of a loading operation by the loading machine according to the job order [see at least Paragraph 0047 for reference to for each order being fulfilled the tracking application storing real time information regarding the progress of each order, such as, for example, temporal and quantity information regarding each particular order; Paragraph 0071 for reference to Fig. 24 illustrating real-time product information which the tracking application updates as products are delivered; Figure 24 and related text regarding the display screen of a user interface device being used to view the progress of an order being currently fulfilled] 
While Schoneing discloses the limitations above, it does not disclose identify an identified pile location from among a plurality of pile locations; receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification; communicating the job order to an onboard controller associated with the loading machine; and measuring progress of a loading operation by the loading machine according to the job order. 
However, Reiners discloses the following:
A method of managing material loading at a worksite comprising [see at least Paragraph 0032 for reference to the disclosed system providing a profitable method of managing worksite performance] 
identify an identified pile location from among a plurality of pile locations [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including identification data; Paragraph 0016 for reference to identification data including location-specific data which includes 
receiving arrival data from a front end system indicative of a road truck arriving at the worksite, the arrival data including a road truck identification [see at least Paragraph 0015 for reference to the machine recording and transmitting data to central station during its operation including location information; Paragraph 0016 for reference to identification information collected including machine-specific data such as identification data associated with a type of machine (e.g., digging, loading, hauling, etc.), a make and model of machine (e.g., Caterpillar 797 OHT), a machine manufacture date or age, a usage or maintenance/repair history, etc. and  site specific data such as a current location at the worksite; Figure 2 and related text regarding the worksite management system receiving on-board data and site data from the machine]
communicating to an onboard controller associated with the loading machine [see at least Paragraph 0015 for reference to the onboard machine automatically monitoring data from any machine operating at the worksite; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Paragraph 0023 for reference to onboard machine containing an operator interface module which allows for manual recording of data in which the data received via the interface module including observed information associated with the worksite; Paragraph 0026 for reference to the worksite management system including an 
measuring progress of a loading operation by the loading machine according to the job order [see at least Paragraph 0015 for reference to the onboard machine automatically monitoring data from any machine operating at the worksite; Paragraph 0016 for reference to machine identification data tracked by the machine including site-specific data including a task currently being performed by the operator; Paragraph 0017 for reference to performance data tracked by the machine including payload; Paragraph 0018 for reference to the collection, recording, and transmitting of data from machines at worksite to central station due to modules located in the onboard machine; Paragraph 0020 for reference to the data acquisition module including an object detecting sensor and at least one performance sensor distributed throughout the machine to gather onboard performance data associated with the operation machine at worksite; Paragraph 0023 for reference to onboard machine containing an operator interface module which allows for manual recording of data in which the data received via the interface module including observed information associated with the worksite which includes observed data may be associated with features of roadway over which machine is passing, an observed performance of machine during travel over features (e.g., an excessive vibration or acceleration), or an identity and start time 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the material management method of Schoneing to include the worksite configuration and site information of Reiners. Doing so would influence productivity and efficiency at a worksite, as stated by Reiners (Paragraph 0002).
Claim 15
While the combination of Schoneing and Reiners disclose the limitations above, regarding Claim 15, Schoneing discloses the following:
the job order is assigned to the loading machine based one of proximity of the loading machine to the identified pile location and loading capabilities of the loading machine [see at least Paragraph 0056 for reference to the tracking application determining if a forklift is near or at the appropriate loading bay that is associated with the truck that is the actually used for the delivery of the product; Paragraph 0068 for reference to the tracking application recording each order that needs to be implemented and assigning jobs or order to forklift drivers; Paragraph 0071 for reference to the shipping clerk or inventory manager using the tracking application to dispatch a new order to the forklift operators once a trailer truck is ready to be loaded] 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoneing (U.S 2019/0303848 A1) in view of Reiners (U.S 2012/0271504 A1), as applied in claim 15, in view of Doan (U.S 2009/0063222 A1).
Claim 16
While the combination of Schoneing and Reiners disclose the limitations above, Schoneing does not disclose receiving departure data from the front end system indicative of a road truck departing the worksite and including a loaded weight measurement; associating the loaded weight measurement with the job order; and generating an invoice based on the loaded weight measurement and an empty or tare weight of the road truck. 
Regarding Claim 16, Doan discloses the following:
receiving departure data from the front end system indicative of a road truck departing the worksite and including a loaded weight measurement
associating the loaded weight measurement with the job order [see at least Paragraph 0031 for reference to the second communications sub-system determining loading information, previously communicated to a data source in the form of electronic or paper customer orders including the customer’s desired type and amount of material, based on the identifier; Paragraph 0035 for reference to the haul vehicle being weighed after being loaded with material and the identification tag reader determining the identification of the haul vehicle] 
generating an invoice based on the loaded weight measurement and an empty or tare weight of the road truck [see at least Paragraph 0025 for reference to the printer printing an invoice for delivery to the operator of haul vehicle or customer associated with the haul vehicle; Paragraph 0039 for reference to the printer printing a communication for delivery to the operator of haul vehicle including an invoice or any other type of report including information related to the loading of the haul vehicle such as the amount of material loaded into the vehicle and one or more time stamps; Paragraph 0040 for reference to the payload monitoring system recalibrating itself by adjusting the tare weight reading of the empty bucket of loading machine by the delta value of the amount of material loaded onto the haul vehicle]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the front end system of Reiners to include the departure data generation of Doan. Because systems at the entrance to the worksite, the scale, and a loading machine of the worksite may be in communication with each other, the process of loading the haul vehicle may be efficiently monitored, as stated by Doan (Paragraph 0044).

While the combination of Schoneing, Reiners, and Doan disclose the limitations above, Schoneing does not disclose the arrival data includes the empty or tare weight data obtained from a scale when the road truck arrives at the worksite.
Regarding Claim 17, Doan discloses the following:
the arrival data includes the empty or tare weight data obtained from a scale when the road truck arrives at the worksite [see at least Paragraph 0018 for reference to the transceiver associated with the second communications sub-system including a data source that includes the predetermined tare weight of haul vehicle (e.g., when haul vehicle is not hauling any material); Paragraph 0030 for reference to the haul vehicle entering the worksite and the first communication sub-system determining the identifier for the haul vehicle; Paragraph 0031 for reference to the second communication sub-system determining loading information based on the identifier; Paragraph 0035 for reference to the tare weight of the haul vehicle being transmitted to the third subsystem from the second subsystem for comparison to the weight of the haul vehicle] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the back end system of Reiners to include the tare weight measurement generation of Doan. Doing so would allow the actual amount of material loaded onto the haul vehicle may be determined with an increased or maximized degree of accuracy, as stated by Doan (Paragraph 0041).
Claim 18
While the combination of Schoneing, Reiners, and Doan disclose the limitations above, regarding Claim 18, Schoneing discloses the following:
receiving job confirmation data from the onboard controller, the job confirmation data including loading time, loaded material quantity, and cycle count [see at least Paragraph 0072 for reference to the tracking application can determine the amount of time taken to load all the products on the trailer; Figure 23-27 and related text regarding product delivery information screen which displays via item 108C ‘amount of product delivered to the trailer, item 108E ‘roll number’, item 108J ‘time taken to load the products on the trailer’] 
Claim 19
While the combination of Schoneing, Reiners, and Doan disclose the limitations above, regarding Claim 19, Schoneing discloses the following:
the job order is one a plurality of job orders communicated to the loading machine and the onboard controller displays the plurality of job orders on an operator interface display [see at least Paragraph 0068 for reference to the user interface device automatically receiving job requests from the asset tracking and management device and enabling the forklift driver to manually select order requests that are stored on the centralized asset tracker and management device  to implement these orders; Figures 19-27 and corresponding text regarding the display screens 50Q, 50R, 50S, 50T, 50U, 50V, 50W, 50X, and 60Y of the user interface device which manage or implement various orders] 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoneing (U.S 2019/0303848 A1) in view of Reiners (U.S 2012/0271504 A1) in view of .
Claim 20
While the combination of Schoneing, Reiners, and Doan disclose the limitations above, regarding Claim 20, Schoneing discloses the following:
data warehousing the customer order data, the job order, arrival data, the job confirmation data, and the departure data [see at least Paragraph 0046 for reference to the tracking application storing a list of orders, order numbers, or job numbers identifying various jobs that are to be placed or executed within the environment including any details of the order or job such as a list of one or more products that needs to be shipped to a particular customer, that needs to be moved from one location in the facility to another location in the facility, or that are to be received from a customer or supplier and placed on a storage shelf for storage in some manner as well as a specific product or group of products]
While Schoneing discloses the limitations above, it does not disclose providing access to the warehoused data to interested parties.
However, McDonald Jr. discloses the following:
providing access to the warehoused data to interested parties [see at least Paragraph 0033 for reference to the delivery state database being maintained as part of the central dispatch center or as an independent entity to receive and store automatic status information from a variety of different fleets such that the owner and other users could access the delivery status database on a subscription basis] 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683